DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is considered by the examiner.
Response to Amendment
Applicant's submission filed on 9/28/2021 has been entered. Claims 1, 7, 14 and 20 are amended, claims 4-6, 17-19 and 21-48 previously canceled; Claims 1-3, 7-16 and 20 are pending in this application.
Response to Arguments
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action, however the new groudns of rejection rest on previously cited art.  
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Applicants respectfully submit that the proposed Chen-Zabawskyj- Bohdan-Lopez combination does not disclose, teach, or suggest that "the charging key is further dependent on ... a VAS sponsor status of each VAS in the set, the VAS sponsor status indicates whether each VAS is provided by a network operator or a third party," as recited in amended Claim 1. 
Examiner first notes there is a 112 rejection for the claim limitations in question and applicants remarks regarding the limitation such as “However, even to the extent that an advertiser, as disclosed in Zabawskyj, is analogous to a network operator or third party, as recited in Applicants' Claim 1, there is no disclosure in Zabawskyj that the advertiser provides a 
Examiner further notes that Zabawski teaches varying the charging rate based on the sponsor status and also varying the charging rate based on the service provision policy, which includes different service providers as outlined in the current rejection. See Zabawksyj Figs. 5, 6, 8 and 9 [0072] [0093] [0108]) and updated rejection below.  
Therefore the rejection is maintained based on the previously cited art and further updated to reflect the amended claim limitations and additional grounds of rejection as cited in below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-16, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1 and 14 are amended to recite “the VAS sponsor status indicates whether each VAS is provided by a network operator or a third party” and further amended to recite ”wherein the service provision policy indicates that the charging rate of each VAS in the set varies depending on whether a VAS is provided by a network operator or a third party”. Both of these additions amendments create new matter.  No support is cited by the applicant. Examiner finds paragraphs [0002] and [0054] of the published specification to be relevant to the claimed limitation.
First, examiner notes the VAS sponsor status further described in the specification [0054] “the charging key can be further dependent on a VAS sponsor status of each VAS in the set. For example, when each VAS in the set is sponsored by a third party, the set of VASs can be free of charge”, where there is no written description to support the amended limitation “VAS sponsor status indicates whether each VAS is provided by a network operator or a third party” as the sponsor status does not indicate service provider, merely the service sponsor, nor does the sponsor status appear to be disclosed to distinguish between network operators and third parties.
Second, examiner notes that service provision policy as disclosed in the specification may include business strategy of network operators and third party service providers, and may vary depending on different service provides ([0054]), however there is no disclosure that “the charging rate of each VAS in the set varies depending on whether a VAS is provided by a network operator or a third party” as recited in the amended claim.  As there is no flag or indicator disclosed that distinguishes a third party provider from a network operator, nor is there disclosure of varying the charging rate based on the distinction.
Therefore the new amended claim limitations constitute new matter.  For examination purposes the examiner has interpreted the limitations broadly in light of the specification disclosure that the charging rate may vary depending on different service provides, and that the VAS sponsor status indicates whether the service is sponsored (specification [0054]).
Claims 2-3, 7-13, 15-16, and 20 are also rejected for depending on claims 1 and 14 and containing the same deficiencies
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN L et al. (CN 102612011) in view of Zabawskyj; Bohdan et al. US 20110264726 A1 and further in view of Lopez Nieto; Ana Maria et al. US 20120136992 A1.

A method in a processor associated with a network entity for control of charging for Value Added Service (VAS) (See Chen Fig. 2, Fig. 3), comprising: 
determining, by the processor, a VAS provision status associated with a user traffic  the VAS provision status indicating the set of VASs provided for the user traffic (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage); and
based on the VAS provision status, generating, by the processor, a VAS charging policy for charging a user account for the set of VASs currently provided for the user traffic (See Chen Fig. 2, Fig. 3, Pg. 2-3 “..When the policy and charging rule function (PCRF) determines that the user satisfies the switching condition of the charging policy, it sends a notification message to the Policy and Charging Enforcement Function (PCEF), which carries the corresponding switched accounting policy and charging address…”; Pg. 9 Par. 1 “..After the user goes online, the PCEF sends a user online request to the PCRF, and the PCRF sends a CCA message to the PCEF, which carries the offline charging enablement and the configured first offline charging address and second offline charging address and other accounting information. The PCEF is required to perform offline charging for the above users accordingly..”), the VAS charging policy comprising a plurality of charging keys (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”).
receiving information associated with a VAS consumption status (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF; Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..”; Pg. 13 Par. 5“..PCEF monitors the usage of the user, and regularly reports the usage value for the PCRF to use the cumulative statistics...”); 
Chen further suggests wherein the charging key is further dependent on: 
the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs (See Chen Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..”; Pg. 15 “.. a certain amount of users exceeds a threshold triggers a policy decision update..”),
a VAS sponsor status of each VAS in the set, and a service provision policy of each VAS in the set (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”);
Chen does not explicitly disclose the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs; and wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that 
Zabawksyj teaches generating, by the processor, a VAS charging policy for charging a user account for the set of VASs currently provided for the user traffic (Zabawskyj fig 5, 520 generate plan [0099] configurator [0114] At block 520, a tariff plan is generated based on the inputs from block 505…), 
the VAS charging policy comprising a plurality of charging keys, each of the plurality of charging keys comprising a charging rate associated with a subset of VASs in the set of VASs (See Zabawskyj  fig 2, 215-220 generate and deploy sub-plan [0070]-[0071], Table 1 traffic plan contains plurality charging rates i.e. $10/MB, $2/ MB, $1/song, associated with subset VAS i.e. VT1, TC1, MS1 ; Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc; [0102]).
wherein the charging key is further dependent on: 
the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs (See Zabawskyj Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc.; [0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, such as an event count (e.g. number of instant messages), minutes (e.g. maximum number of minutes of VoIP calling)…”; [0070] Table 1 traffic plan),
a VAS sponsor status of each VAS in the set, the VAS sponsor status indicates whether each VAS is provided by a network operator or a third party (See Zabawksyj Fig. 8 507a-510a [0118]-[0119] tariff plan (equated to charging key) rate adjusted based on sponsorship levels full, partial, none).
a service provision policy of each VAS in the set , wherein the service provision policy indicates that the charging rate of each VAS in the set varies depending on whether a VAS is provided by a network operator or a third party (See Zabawksyj [0072] teaches the charging policy may contain various VAS and different  service providers such as skype, google talk and pandora Figs. 5, 6, 8 and 9 [0093] “..the traffic plan criteria can include rating information, which can include complex criteria..” [0108] teaching “a tariff plan that is implemented in accordance with the inputs provided..” where individually set pricing for each service and also pricing for basic services and enhances services is teaching and renders obvious that charging rate varies depending on whether VAS provided by operator or third party).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the charging key of Chen, to include the teachings of  Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).
The combination does not explicitly teach adapting the VAS charging policy for charging the user account based on the information associated with the consumption status, wherein each of the plurality of charging keys is based on the VAS consumption status in relation to each VAS in the subset of VASs.
wherein the charging key is further dependent on: the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs, and a service provision policy of each VAS in the set (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy);
and further teaches adapting the VAS charging policy for charging the user account based on the information associated with the consumption status, wherein each of the plurality of charging keys is based on the VAS consumption status in relation to each VAS in the subset of VASs (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy).
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include the VAS consumption status indicating a time length and a traffic volume that have been consumed by the user traffic in relation to each VAS in the subset of VASs;  a service provision policy of each VAS in the set; adapting the VAS charging policy for charging the user account based on the information associated with the consumption status, wherein each of the plurality of charging keys is based on the VAS consumption status in relation to each VAS in the subset of VASs, as taught by Lopez, in order to enable monitoring of the traffic by the PCEF on a per service instance basis (Lopez [0011]).

Regarding Claims 2 and 15, the combination teaches receiving, by the processor, from another network entity a measurement report associated with the set of VASs (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..” Pg. 13 Par. 5“..PCEF monitors the usage of the user, and regularly reports the usage value for the PCRF to use the cumulative statistics...”); and 
adapting, by the processor, the VAS charging policy based on the measurement report (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include adapting, by the processor, the VAS charging policy based on the measurement report, as taught by Lopez, in order to
enable monitoring of the traffic by the PCEF on a per service instance basis (Lopez [0011])

Regarding Claims 3 and 16, the combination teaches the measurement report indicates a time length and/or a traffic volume that have been consumed by the user traffic in relation to each VAS in the set or a charging event associated with each VAS in the set (See Chen Fig. 2, Fig. 3, Pg. 3 Par. 1, 5, 9, switching condition indicates VAS provided i.e. roaming, non roaming, usage reported via the credit control update request (CCR-U) message reported by the PCEF Pg. 2 Par. 1 “..When the status enters the roaming state, the user is charged online. When the user's fee exceeds a certain threshold, the user is given a reminder, and the data connection is cut off, forcing the user to go offline..”) and (See Lopez Fig. 3- Fig. 4, [0065]-[0067] usage parameter and determination of new charging rules based on usage parameter; [0081] plurality of services and usage parameters and associated policy)
It would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination to include the measurement report indicates a time length and/or a traffic volume that have been consumed by the user traffic, as taught by Lopez, in order to enable monitoring of the traffic by the PCEF on a per service instance basis (Lopez [0011])

Regarding Claims 7 and 20, the combination teaches wherein each sub charging key is further dependent on: a VAS consumption status indicating a time length and/or a traffic volume that have been consumed by the user traffic in relation to each VAS in the associated subset, the VAS sponsor status of each VAS in the associated subset, and/or the service provision policy of each VAS in the associated subset (See Zabawskyj Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc. 0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, such as an event count (e.g. number of instant messages), minutes (e.g. maximum number of minutes of VoIP calling)…” [0070] Table 1 traffic plan).


Regarding Claim 8, the combination teaches the VAS charging policy further comprises an online and/or offline charging scheme for the set of VASs (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”).

Regarding Claim 9, the combination teaches the online and/or offline charging scheme (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”). Chen does not explicitly disclose the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs.
Zabawksyj teaches one or more sub charging schemes  each associated with a subset in the set of VASs (See Zabawskyj Fig. 6 [0101] charging key includes sub charging keys associated with subset of VAS, i.e. browsing, IM, gaming, etc. 0102] “..It should also be understood that the volume section, can, in other embodiments express different, or additional volume metrics, [0070] Table 1 traffic plan).
It would have been obvious to one o ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include the charging key comprises one or more sub charging keys each associated with a subset in the set of VASs, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 10, the combination teaches VAS charging policy (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”). Chen does not explicitly disclose the VAS charging policy comprises a VAS charging policy identifier (ID).
Zabawksyj teaches wherein the VAS charging policy comprises a VAS charging policy identifier (ID) (See Zabawskyj Fig. 6 [0101] [0070] Table 1 traffic plan Field 1 SUB ID).
It would have been obvious to one o ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include VAS charging policy identifier (ID), as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 11, the combination teaches VAS charging policy (See Chen Pg. 10 Par. 7 “..For example, if the current user uses a specific service (such as BT download), online charging is used; otherwise, offline charging is used; or when the user's daily usage reaches a certain threshold, online charging is used; otherwise, offline charging is used, etc….”). Chen does not explicitly disclose the VAS charging policy comprises traffic description information associated with the user traffic.
Zabawksyj teaches the VAS charging policy comprises traffic description information associated with the user traffic (See Zabawskyj Fig. 6 [0101] [0070] Table 1 traffic plan field 2 shows traffic description information).
It would have been obvious to one o ordinary skill in the art before the effective date of filing of the claimed invention to modify the combination, to include traffic description information associated with the user traffic, as taught by Zabawksyj, in order to apply different rates of charge according to classification (Zabawskyj [0006]).

Regarding Claim 12, the combination teaches the network entity is a Policy and Charging Rules Function (PCRF) entity  (See Chen Fig. 2, Pg. 2 Par. 6 “..policy and charging rule function (PCRF) determines that the user satisfies the switching condition of the charging policy, it sends a notification message to the Policy and Charging Enforcement Function (PCEF), which carries the corresponding switched accounting policy and charging address..”).

Regarding Claim 13, the combination teaches the other network entity is a Policy and Charging Enforcement Function (PCEF) entity, a Traffic Detection Function (TDF) entity, or a See Chen Fig. 2, Pg. 4 Par. 1 “..The PCRF determines, according to the user's usage amount reported in real time by the PCEF, that the user satisfies the charging policy switching condition..”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMAIR AHSAN/
Examiner, Art Unit 2647

/Srilakshmi K Kumar/SPE, Art Unit 2647